 

Case:21-40001-EJC Doc#:16 Filed:01/06/21 Entered:01/06/21 13:24:19

CORPORATE RESOLUTION

The Members of Genesis Vascular of Pooler, LLC, unanimously consenting to
this Corporate Resolution and by their signatures below having waived any notice
Tequirements and have consented to the company action taken herein, Due to the
company's financial difficulties and the threatened loss of critical assets, the undersigned
have authorized:

(1) The filing of a Chapter 11 petition in bankruptcy by Genesis Vascular of Pooler,

LLC;

(2) Authorized Dr. Howard Gale as the corporate designee to execute all documents
necessary for said filing;
(3) The retention of the law firm of Merrill & Stone, LLC to represent Genesis

Vascular of Pooler, LLC in the bankruptcy case; and

(4) The effective date of this Corporation Resolution is \ sk day of September,

2020.

C3 of Bulloch, inc.,
Managing Member

By: Abraham Lin, M.D.
Its: Pe «Se

 

AKM Georgia Enterprises, LLLP
By: Brian Moogerfeld, M.D.
its:

 

 

Dr. Todd Newsom, Individually

 

Pooler Property Holdings, LC
By: Leonard Talarieo, M.D,
Its:

 

 

Howard Gale, M_D., Individually

 

Todd Becker, MD., Individually

 

David Roland Nabert, M.D., Individually

 

Page:1 of 9
2020-09-14 13:05 Moogerfeld, MD 9128717794 >> P 2/3
Case:21-40001-EJC Doc#:16 Filed:01/06/21 Entered:01/06/21 13:24:19 Page:2 of 9

CORPORATE RESOLUTION

The Members of Genesis Vascular of Pooler, LLC, unanimously consenting to
this Corporate Resolution and by their signatures below having waived any notice
requirements and have consented to the company action taken herein. Due to the
company’s financial difficulties and the threatened loss of critical assets, the undersigned
have authorized:

(1) The filing of a Chapter 11 petition in bankruptcy by Genesis Vascular of Pooler,

LLC;

(2) Authorized Dr. Howard Gale as the corporate designee to execute all documents
necessary for said filing;
(3) The retention of the Jaw firm of Merrill & Stone, LLC to represent Genesis

Vascular of Pooler, LLC in the bankruptcy case; and .

(4) The effective date of this Corporation Resolution is day of September,

2020.

 

C3 of Bulloch, Inc.,
Managing Member

By: Abraham Lin, M.D.
Its:

 

AKM iol LLLP
By: Brian MAogerfe Wad.
tts: oye 4 | Yo dD

a

 

 

Dr. Todd Newsom, Individually

 

Pooler Property Holdings, LLC
By: Leonard Talarico, M.D,
Its:

 

 

Howard Gale, M.D., Individually
Case:21-40001-EJC Doc#:16 Filed:01/06/21 Entered:01/06/21 13:24:19 Page:3 of 9

CORPORATE RESOLUTION

The Members of Genesis Vascular of Pooler, LLC, unanimously consenting to
this Corporate Resolution and by their signatures below having waived any notice
requirements and have consented to the company action taken herein. Due to the
company’s financial difficulties and the threatened loss of critical assets, the undersigned
have authorized:

(1) The filing of a Chapter 11 petition in bankruptcy by Genesis Vascular of Pooler,

LLC;

(2) Authorized Dr. Howard Gale as the corporate designee to execute ail documents
necessary for said filing;
(3) The retention of the law firm of Merrill & Stone, LLC to represent Genesis

Vascular of Pooler, LLC in the bankruptcy case; and

(4) The effective date of this Corporation Resolution is day of November,

2020.

 

C3 of Bulloch, Inc.,
Managing Member

By: Abraham Lin, M.D.
Its:

 

 

AKM Georgia Enterprises, LLLP
By: Brian Moogerfeld, M.D.
Its:

 

Todd Newsom, DPM

 

Dr. Todd Newsom, Individually

 

Pooler Property Holdings, LLC
By: Leonard Talarico, M.D.
Its:

 

 

Howard Gale, M.D., Individually

 
Case:21-40001-EJC Doc#:16 Filed:01/06/21 Entered:01/06/21 13:24:19 Page:4 of 9

CORPORATE RESOLUTION

The Members of Genesis Vascular of Pooler, LLC, unanimously consenting to
this Corporate Resolution and by their signatures below having waived any notice
requirements and have consented to the company action taken herein. Due to the
company’s financial difficulties and the threatened loss of critical assets, the undersigned
have authorized:

(1) The filing of a Chapter 11 petition in bankruptcy by Genesis Vascular of Pooler,

LLC;

(2) Authorized Dr. Howard Gale as the corporate designee to execute all documents
necessary for said filing;
(3) The retention of the law firm of Merrill & Stone, LLC to represent Genesis

Vascular of Pooler, LLC in the bankruptcy case; and

(4) The effective date of this Corporation Resolution is day of September,

2020.

 

C3 of Bulloch, Inc.,
Managing Member

By: Abraham Lin, M.D.
Its:

 

 

AKM Georgia Enterprises, LLLP
By: Brian Moogerfeld, M.D.
Its:

 

 

Dr. Todd Newsom, Individually

Pooler Property Holdings, LLC
By: Leonard Talarico, M.D.

Its:

 

 

Howard Gale, M.D., Individuaily

 

 

 
Case:21-40001-EJC Doc#:16 Filed:01/06/21 Entered:01/06/21 13:24:19 Page:5 of 9

CORPORATE RESOLUTION

The Members of Genesis Vascular of Pooler, LLC, unanimously consenting to
this Corporate Resolution and by their signatures below having waived any nolice
requirements and have consented to the company action taken herein, Due to the
company’s financial difficulties and the threatened loss of critical assets, the undersigned
have authorized:

(1) The filing of a Chapter 11 petition in bankruptcy by Genesis Vascular of Pooler,

LLC;

(2) Authorized Dr. Howard Gale as the corporate designee to execute all documents
necessary for said filing;
(3) The retention of the law firm of Merrill & Stone, LLC to represent Genesis

Vascular of Pooler, LLC in the bankruptcy case; and

(4) The effective date of this Corporation Resolution is day of September,

2020,

 

C3 of Bulloch, Inc.,
Managing Member

By: Abraham Lin, M.D,
Its:

 

 

AKM Georgia Enterprises, LLLP
By: Brian Moogerfeld, M.D.
Its:

 

 

Dr. Todd Newsom, Individually

 

Pooler Property Holdings, LLC
By: Leonard Talarico, M.D.

Its:
ln Yat Dtym 9/11/2020

Howard Gale, M.D., Individually

 

 
Case:21-40001-EJC Doc#:16 Filed:01/06/21 Entered:01/06/21 13:24:19 Page:6 of 9

4 i
VAA bee

ey sei |

 

Todd Becker, M.D., Individually

 

David Roland Nabert, M.D., Individually

 

SJS Family Trust
By: Alexis Shin, Trustee
lis:

 

 

Genesis Vascular, LLC
By:
Its:

 

 
Case:21-40001-EJC Doc#:16 Filed:01/06/21 Entered:01/06/21 13:24:19 Page:7 of 9

 

Todd Becker, M.D., Individually

Let RN

“David Roland Nabert, M.D., Individually

 

SJS Family Trust
By: Alexis Shin, Trustee
Its:

 

 

Genesis Vascular, LLC.
By:
Its:

 

 
Case:21-40001-EJC Doc#:16 Filed:01/06/21 Entered:01/06/21 13:24:19 Page:8 of 9

 

Todd Becker, M.D., Individually

 

David Roland Nabert, M.D., Individually

 

SJS Family Trust

By: Alexis Shin, Trustee .

Its: a fo. eh. ‘ /
—ot+ - a

 

Genesis Vascular, LLC
By:
Its:

 

 
Case:21-40001-EJC Doc#:16 Filed:01/06/21 Entered:01/06/21 13:24:19 Page:9 of 9

 

Todd Becker, M.D., Individually

 

David Roland Nabert, M.D., Individually

 

SJS Family Trust
By: Alexis Shin, Trustee
Its:

 

Lavvare &'Dare

Genesis Vascular, LLC
By: Barbara 0O'Dare

 

 

Its: CEO

 
